     Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 1 of 9 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

CHARLES WATSON,                                                CASE NO.:

         Plaintiff,

v.

BRINKER FLORIDA, INC. d/b/a CHILI’S
GRILL & BAR,
a Foreign Profit Corporation,

      Defendant.
_____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, CHARLES WATSON (“Mr. Watson” or “Plaintiff”), by and through

undersigned counsel, files this Complaint against Defendant, BRINKER FLORIDA, INC. d/b/a

CHILI’S GRILL & BAR (“BFI” or “Defendant”), a Foreign Profit Corporation, and states as

follows:

                                  JURISDICTION AND VENUE

           1.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

 Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter called the “FLSA”) to

 recover overtime wages, an additional equal amount as liquidated damages, and reasonable

 attorneys’ fees and costs.

           2.     Venue is proper in this Court, as the illegal conduct complained of and the

 resultant injury occurred in Duval County, Florida.

                                PARTIES AND FLSA COVERAGE

           3.     At all times material hereto, Plaintiff was a resident of Duval County, Florida.

           4.     At all times material hereto, Defendant was, and continues to be, a Foreign Profit
 Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 2 of 9 PageID 2



Corporation, and continues to be engaged in business in Duval County, Florida.

       5.     At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of §6 and §7 of the FLSA, but not for purposes of the Motor Carrier Act.

       6.     At all times material hereto, Plaintiff was engaged in the “production of goods for

commerce” and subject to the individual coverage of the FLSA, but not for purposes of the

Motor Carrier Act.

       7.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the FLSA.

       8.     At all times material hereto, Defendant was the “employer” within the meaning of

the FLSA.

       9.     At all times material hereto, Defendant was, and continues to be, “an enterprise

engaged in commerce,” within the meaning of the FLSA.

       10.    At all times material hereto, Defendant was, and continues to be, an enterprise

engaged in the “production of goods for commerce,” within the meaning of the FLSA.

       11.    Based upon information and belief, the annual gross revenue of Defendant, during

all times relevant, was in excess of $500,000.00 per annum during the relevant time periods.

       12.    At all times relevant hereto, Defendant was primarily engaged in the provision of

food and beverage to its restaurant patrons in, among other places, Duval County, Florida.

       13.    At all times material hereto, Defendant had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce.

       14.    At all times material hereto, the work performed by Plaintiff was directly essential

to the business performed by Defendant.
                                               2
 Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 3 of 9 PageID 3



                                   STATEMENT OF FACTS

          15.   Plaintiff worked as a non-exempt Dishwasher for Defendant from June 1, 2019,

until his termination on June 29, 2019.

          16.   Plaintiff performed non-exempt duties for Defendant and was therefore entitled to

be compensated for overtime work.

          17.   At various times material hereto, Plaintiff worked for Defendant in excess of forty

(40) hours within a work week.

          18.   Mr. Watson was not exempt from overtime under the FLSA and should have been

paid his full and proper overtime compensation.

          19.   Mr. Watson had no authority to hire or fire employees of BFI.

          20.   Mr. Watson had no authority to discipline employees of BFI.

          21.   Mr. Watson had no authority to determine the schedules to be worked by any

employees of BFI, or to change their schedules.

          22.   Mr. Watson had no authority to set rates of pay for other employees or agents of

BFI.

          23.   Mr. Watson had no input into performance reviews of other employees or agents

of BFI.

          24.   All of Plaintiff’s major decisions had to be cleared in advance by one of BFI’s

supervisors.

          25.   Mr. Watson was closely monitored by BFI’s managers and supervisors at all

times.

          26.   Plaintiff followed procedures established by BFI and did exactly as he was

instructed to do.
                                                3
 Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 4 of 9 PageID 4



        27.    Throughout Plaintiff’s employment, Defendant regularly required Plaintiff to

work in excess of forty (40) hours per week.

        28.    Defendant paid Plaintiff an hourly rate of $12.00 per hour.

        29.    Plaintiff regularly worked sixty (60) or more hours per week for Defendant.

        30.    Defendant failed to pay Plaintiff full and proper overtime compensation for all

hours worked over forty (40) per week during the relevant limitations period.

        31.    When Plaintiff worked more than forty (40) hours in a given work week,

Defendant failed to properly pay him for all overtime hours worked.

        32.    At all times relevant, Defendant failed to keep and maintain accurate records of

all hours worked by Plaintiff.

        33.    On or about June 14, 2019, Plaintiff objected to Defendant’s General Manager

that Defendant was not paying him for his overtime hours worked promptly, or in full.

        34.    Pursuant to the FLSA, Plaintiff’s above-noted objections were “protected

activity.”

        35.    Defendant’s General Manager admitted to Plaintiff that he had not properly

reported or recorded all of the hours that Plaintiff had been working since his employment

commenced, and gave Plaintiff a small amount of cash from the safe upon Plaintiff’s objections.

        36.    The small amount of cash provided to Plaintiff by Defendant’s General Manager

came nowhere near to representing all of the unpaid overtime owed to Plaintiff.

        37.    On or about June 22, 2019, Plaintiff therefore objected to another of Defendant’s

Managers that Defendant’s failure to properly compensate him for his overtime hours worked

violated the FLSA.

        38.    Pursuant to the FLSA, Mr. Watson’s above-noted objections were “protected
                                          4
 Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 5 of 9 PageID 5



activity.”

        39.    Approximately one (1) week later, Defendant informed Plaintiff that it had

terminated Plaintiff’s employment, effective immediately.

        40.    Defendant terminated Plaintiff’s employment because Plaintiff objected to

Defendant’s non-payment and/or underpayment of an overtime premium under the FLSA.

        41.    There is an extremely close temporal proximity/nexus between Plaintiff asserting

his objections to Defendant’s illegal pay practices and, and his termination mere days later.

        42.    Plaintiff has been damaged as a result of Defendant’s retaliation and termination

of his employment.

        43.    As a result of Defendant’s unlawful and retaliatory termination of his

employment, Plaintiff has suffered severe emotional distress, including but not limited to

sleeplessness, crippling anxiety, loss of consortium, and family discord.

        44.    Plaintiff should have been compensated at the rate of one and one-half times

Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

as required by the FLSA, throughout his employment.

        45.    Defendant violated Title 29 U.S.C. §207 in that:

                (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for

                     his period of employment with Defendant;

                (b) No payments or provisions for payment, or insufficient payments or

                     provisions for payment, have been made by Defendant to properly

                     compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s

                     regular rate for all hours worked in excess of forty (40) hours per work week,

                     as provided by the FLSA; and
                                               5
 Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 6 of 9 PageID 6



                (c) Defendant failed to maintain proper time records as mandated by the FLSA.

       46.     Prior to violating the FLSA, Defendant did not consult with an attorney to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       47.     Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate

whether Plaintiff’s actual job duties and pay structure rendered him exempt from recovering

payment for all overtime worked under the FLSA.

       48.     Prior to violating the FLSA, Defendant did not consult with an accountant to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       49.     Based on the allegations in Paragraphs 46-48, above, Plaintiff is entitled to

liquidated damages, as Defendant has no objective or subjective good faith belief that its pay

practices were in compliance with the FLSA.

       50.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.




                                                 6
  Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 7 of 9 PageID 7



                                     COUNT I
              VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

        51.     Plaintiff reincorporates and re-alleges paragraphs 1 through 50, above, as though

fully set forth herein, and further alleges as follows:

        52.     Plaintiff is entitled to be paid time-and-one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

        53.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

overtime hours, but was not paid full and proper time-and-one-half compensation for all hours

worked.

        54.     Plaintiff was not an exempt employee as defined by the FLSA, regardless of

Defendant’s subjective beliefs or misclassification.

        55.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

pay Plaintiff time and one half his regular rate of pay for each hour worked in excess of forty

(40) per work week in one or more work weeks, Plaintiff has suffered damages plus incurring

reasonable attorneys’ fees and costs.

        56.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendant, and that this Court:

               a.     Declare, pursuant to the FLSA, that the acts and practices complained of

                      herein are in violation of the maximum hour provisions of the FLSA;

               b.     Award Plaintiff overtime compensation in the amount due to him for time

                      worked in excess of forty (40) hours per work week;

                                                  7
 Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 8 of 9 PageID 8



               c.        Award Plaintiff liquidated damages in an amount equal to the overtime

                         award;

               d.        Award Plaintiff reasonable attorneys’ fees and costs and expenses of the

                         litigation pursuant to 29 U.S.C. §216(b);

               e.        Award Plaintiff pre-judgment interest; and

               f.        Order any other and further relief that this Court deems just and proper.

                              COUNT II
         UNLAWFUL RETALIATION IN VIOLATION OF 29 U.S.C. § 215(a)(3)

        57.     Plaintiff reincorporates and re-alleges Paragraphs 1 through 50, above, as though

set forth fully herein, and further alleges as follows:

        58.     Plaintiff objected to Defendant’s illegal pay practices on or about June 14, 2019,

and June 22, 2019, and asserted violations of the FLSA.

        59.     On June 29, 2019, mere days later, Defendant illegally terminated Plaintiff from

his employment in violation of 29 U.S.C. § 215(a)(3).

        60.     Plaintiff was terminated for no other reason than his objections to Defendant’s

illegal pay practices.

        61.     As a result of Defendant’s intentional, willful, and unlawful actions, Plaintiff has

suffered damages, including but not limited to lost wages, lost benefits, lost employment status,

as well as humiliation, pain and suffering, and other monetary and non-monetary losses.

        62.     The retaliatory firing provision of the FLSA states that “it shall be unlawful for

any person ... to discharge or in any other manner discriminate against an employee because such

employee has filed any complaint ... under or related to this [Act].” 29 U.S.C. § 215(a)(3).

        63.     In EEOC v. White and Son Enterprises, 881 F.2d 1006, 1011 (11th Cir. 1989), the

                                                   8
  Case 3:20-cv-00649-BJD-JRK Document 1 Filed 06/25/20 Page 9 of 9 PageID 9



Court held that “Congress sought to secure compliance with the substantive provisions of the

labor statute by having ‘employees seeking to vindicate rights claimed to have been denied,’ and

lodge complaints or supply information to officials regarding allegedly substandard employment

practices and conditions. The anti-retaliation provision of the FLSA was designed to prevent

fear of economic retaliation by an employer against an employee who chose to voice such a

grievance.” (citing to Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 292 (1960)).

       WHEREFORE, Plaintiff requests that this Court enter a judgment in his favor and

against Defendant for his actual and compensatory damages, including front pay and back pay

and emotional distress damages, for liquidated damages, as well as for his costs and attorneys’

fees, declaratory and injunctive relief, and such other and further relief as is deemed proper by

this Court.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

       Dated this 25th day of June, 2020.

                                                      Respectfully submitted,

                                                      By: /s/ Noah E. Storch
                                                      Noah E. Storch, Esq.
                                                      Florida Bar No. 0085476
                                                      RICHARD CELLER LEGAL, P.A.
                                                      10368 West State Road 84, Suite 103
                                                      Davie, Florida 33324
                                                      Telephone: (866) 344-9243
                                                      Facsimile: (954) 337-2771
                                                      E-mail: noah@floridaovertimelawyer.com
                                                      Trial Counsel for Plaintiff




                                                  9
